Title: Notes on Alexander Hamilton and the Bank of the United States, 31 March 1793
From: Jefferson, Thomas
To: 


Mar. 31. Mr. Beckley tells me that the merchants bonds for duties on 6. mo. credit became due the 1st. inst. to a very great amount. That Hamilton went to the bank on that day and directed the bank to discount for those merchants all their bonds at 30. days, and that he would have the Collectors credited for the money at the Treasury. Hence the Treasury lumping it’s receipts by the month in it’s printed accounts these sums will be considered by the public as only received on the last day, consequently the bank makes the month’s interest out of it. Beckley had this from a merchant who had a bond discounted and who supposes a million of dollars were discounted at the bank here. Mr. Brown got the same information from another merchant who supposed only 600,000 D. discounted here. But they suppose the same orders went to all the branch banks to a great amount.

eod. die. Mr. Brown tells me he has it from a merchant here that during the last winter the Directors of the bank ordered the freest discounts. Every man could obtain it. Money being so flush, the 6. percents run up to 21/ and 22/. Then the Directors sold out their private stocks. When the discounted notes were becoming due, they stopped discounts, and not a dollar was to be had. This reduced 6. percents to 18/3 then the same directors bought in again.
